UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-8119


ROBERT EARL DILLARD, a/k/a Robert E. Dillard,

                   Petitioner - Appellant,

             v.

WARDEN, PERRY CORRECTIONAL INSTITUTION,

                   Respondent – Appellee,

             and

JON OZMINT,

                   Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Joseph F. Anderson, Jr., District
Judge. (8:07-cv-01533-JFA)


Submitted:    February 19, 2009              Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Earl Dillard, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert       Earl    Dillard       seeks      to      appeal       the     district

court’s    order       accepting        the     recommendation          of    the       magistrate

judge     and    denying         relief     on    his     28    U.S.C.        §    2254       (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate         of   appealability.                28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing         of    the       denial       of    a

constitutional          right.”           28    U.S.C.      § 2253(c)(2)           (2006).           A

prisoner        satisfies          this        standard        by      demonstrating              that

reasonable       jurists         would     find      that      any      assessment           of     the

constitutional         claims      by     the    district       court     is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We have

independently reviewed the record and conclude that Dillard has

not     made    the     requisite         showing.          Accordingly,            we       deny    a

certificate       of     appealability           and      dismiss       the       appeal.            We

dispense        with    oral       argument       because         the    facts       and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         DISMISSED

                                                 2